The following was entered as the judgment of the Court:
“ The Court doth decide, that the matters alledged by the plea in arrest of judgment, in the record of said case, are not sufficient in Law to arrest the judgment, and that the same ought not to be arrested: nor ought a new trial to be granted; the Court being of opinion, that the selling of spirituous liquors by retail, without license, to two distinct persons at the same time and place, constitutes two separate and distinct offences, and not one offence only,”